Citation Nr: 0202120	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  01-03 051	)	DATE
	)
	)
                                    
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for a low back injury with 
degenerative arthritis, lumbosacral spine, currently rated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO, and the veteran has 
been notified of the evidence needed to substantiate his 
claim.

2. The evidence of record concerning the veteran's low back 
injury with degenerative arthritis, lumbosacral spine 
includes subjective complaints of pain and some interference 
with everyday activities, as well as objective findings of 
right-sided radiculopathy, and deep and superficial pain in 
the lower extremity, but normal position and vibration sense, 
normal muscle strength, and normal ankle and knee jerk 
testing.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for a low back injury with degenerative arthritis, 
lumbosacral spine, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.71a 
Diagnostic Code 5293 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected low 
back injury with degenerative arthritis, lumbosacral spine.  
Specifically, the veteran contends that he is entitled to a 
60 percent rating based upon pain and related considerations.  

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (VCAA) became effective.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159).  This liberalizing law is 
applicable to the veteran's claim.  The VCAA essentially 
eliminates the former requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board finds that although the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
veteran).  In this regard, the Board observes that the 
veteran was provided with adequate notice as to the evidence 
necessary to substantiate his claim, along with the 
applicable laws and regulations, as indicated in the March 
2000 rating decision, the May 2000 statement of the case, the 
May 2001 RO decision, and the May 2001 supplemental statement 
of the case.  Therefore, the Board finds that the RO complied 
with the VCAA's notice requirements.

The Board also finds that the RO made satisfactory efforts to 
ensure that all relevant evidence is associated with the 
claims file, in compliance with the VCAA's duty to assist 
requirement.  The Board notes that the claims file contains 
all relevant medical records, including the veteran's service 
medical records, private provider treatment records and VA 
examination and treatment records.  The Board also observes 
that, in connection with his current claim, the veteran was 
provided with VA examinations and testing in February 2000 
and April 2001.  The Board also notes that the veteran was 
offered an opportunity to present testimony at a hearing, but 
he declined that opportunity.  There is no indication in the 
claims file that there are additional relevant records that 
have not yet been obtained for this matter.  As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
veteran in obtaining the evidence pertinent to his claim.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14 (2001).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

A disability rating may require reevaluation in accordance 
with changes in a veteran's condition.  It is therefore 
essential, when determining the level of current impairment, 
that the disability is considered in the context of its 
entire recorded history.  38 C.F.R. § 4.1 (2001).  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
A review of the history of this appeal reveals that in a 
September 1971 rating decision, the veteran was granted 
service connection for a low back injury, and a 10 percent 
disability rating was assigned from June 1971.  In August 
1976, the RO reduced the veteran's disability rating to 
noncompensable, effective from November 1976.  The veteran 
reopened his claim in August 1999, requesting an increased 
rating for his low back disability.  

The veteran was thereafter afforded a new VA examination in 
February 2000.  At the examination, the veteran relayed that 
he works as a truck mechanic, where he stands for half of his 
work time, often works while laying on his back, lifts weight 
up to a maximum of 140 pounds and climbs ladders up to six 
feet high.  The veteran stated that:  (1) pain significantly 
limits his functional ability; (2) he has loss of range of 
motion because of pain on use that is sometimes quite high; 
(3) he has fatigability, but not incoordination; (4) his low 
back pain is constant and sometimes severe, and radiates all 
the way down the left and right posterior lower extremity; 
(5) his back is aggravated if he tries to bend over while 
working, which caused him to stop working as a car mechanic; 
(6) his legs are weak when he tries to stand after kneeling, 
but he does not have lower extremity numbness; and (7) his 
pain is alleviated with the use of a heat pad.  The examiner 
noted that he reviewed the claims file, including the 
veteran's original service medical records, but that the 
veteran's medical treatment file was not available for 
review.

The February 2000 VA physical examination revealed range of 
motion (passive and active) as follows:  flexion at 80 
degrees, hyperextension at 30 degrees, right and left 
rotation at 30 degrees, and right and left abduction at 25 
degrees.  The veteran complained of pain on full right and 
left back rotation, but he did not complain of pain during 
the aforementioned range of motion testing.  The examiner 
noted that the veteran complained of low back pain at 50 
degrees for a right straight leg raising test, but had no 
complaints during testing with the left leg.  The veteran 
also complained of low back pain on 50 degrees flexion, 
abduction and external rotation for the right, but did not 
have pain complaints during the same testing for the left.  
The examiner found no extremity atrophy, back tenderness or 
deformity, except as previously noted.  The examiner observed 
that the veteran was able to dress and undress, and climb up 
and down the examination table normally.  The examiner also 
stated that the veteran complained of foot pain while walking 
on his tiptoes, but he walked on his heels normally.  The 
veteran also complained of knee and low back pain during a 
deep squat.  Upon neurologic examination, the examiner found 
deep and superficial pain in the lower extremity, but that 
position and vibration sense, ankle and knee jerk, and muscle 
strength were all normal.  
 
In conjunction with the February 2000 VA examination, the 
veteran was given an x-ray evaluation of the lumbosacral 
spine.  Findings included:  (1) normal alignment of the 
posterior margins of the lumbar spine; (2) normal 
intervertebral disc spacing, except at the lumbosacral joint, 
where there was some narrowing; (3) some sclerosis of the 
posterior articular facets bilaterally at the L4-5 level; (4) 
minimal anterior spurring of the lower lumbar vertebral 
bodies, but no significant posterior spurring; (5) no other 
osseous or articular abnormalities; (6) no fractures; and (7) 
normally patent and symmetrical sacroiliac joints.  The 
concluding impressions were possible degenerative disc 
disease of the lumbosacral joint and degenerative arthrosis 
of the facets at L4-5 bilaterally.  After review of these 
results and the VA examination findings, the examiner's 
diagnosis was degenerative arthrosis of the lumbar spine.

In consideration of the February 2000 VA examination and x-
ray testing results, the RO increased the veteran's 
disability rating to 10 percent in a March 2000 rating 
decision, effective from August 1999.  

Thereafter, the veteran submitted private treatment records 
for the periods of October 1989 to June 1991, at Valley West 
Chiropractic Clinic under the care of Larry A. Balmer, D.C., 
and for July 1997 to May 1999, under the care of Lane 
Gunnerson, D.C.  These records reflect the condition of the 
veteran's neck and back during treatment rendered many years 
prior to the veteran's August 1999 request for an increased 
rating.  As such, because of the time lapse between this 
treatment period and the increased rating request, the Board 
finds that these records are less probative than more recent 
private medical records submitted by the veteran, as well as 
more recent VA examination findings, which are both addressed 
later in this decision.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (holding that, for an increased rating case, 
the present level of disability is of primary concern).

As mentioned above, the veteran also submitted reports of 
private treatment occurring after his August 1999 request for 
an increased disability rating, for the period of November 
2000 to March 2001, occurring at the Duluth Clinic under the 
care of David C. Goodall, M.D.  A November 2000 evaluation 
noted that the veteran complained of back pain associated 
with recently developed calf pain, and mentioned his history 
of low back pain beginning with his injury in service.  
Examination findings revealed muscle strength at 5/5 
bilaterally, with noted pain and some tingling at 
approximately 75 degrees on straight right leg lifts.  Dr. 
Goodall diagnosed low back pain with right-sided 
radiculopathy.  He gave the veteran Celebrex samples, noted 
that the veteran planned to see a chiropractor and ordered a 
lumbar spine x-ray.  He also filled out a work ability report 
indicating that the veteran was able to return to work with 
weight restrictions of 20 to 40 pounds.  

A follow-up November 2000 examination report noted Dr. 
Goodall's review of the lumbar spine x-ray results, which 
showed mild spurring of the L2-L3 and L3-L4, but otherwise 
normal findings.  Dr. Goodall noted that the veteran 
complained of continued right-side numbness.  His examination 
findings were:  (1) a normal stance and gait; (2) no edema, 
cyanosis or deformity of the spine; (3) tenderness to 
palpation at the L4-L5 region; and (4) normal straight leg 
raising to 90 degrees.  Dr. Goodall diagnosed back pain with 
symptoms of right-sided radiculopathy.  He gave the veteran 
more Celebrex samples and noted that the veteran would 
continue exercises and follow up with a chiropractor.  Dr. 
Goodall also filled out another work ability report, noting 
that the veteran was cleared for all activities.   

Dr. Goodall's records also contained a note that the veteran 
contacted him by telephone in March 2001, and that he 
recommended that the veteran should restrict his lifting to a 
maximum of 100 pounds as a precautionary measure.

The veteran underwent an additional VA examination in April 
2001.  The examiner noted that he had no prior information, 
such as the veteran's claims file, available for review.  The 
veteran complained that because of his back, he has problems 
with: sleeping, sexual activities, pushing weight above his 
head with his arms, carrying loads on his shoulders, walking 
for any distance, pain in his knees, bending over from his 
hips, driving for long distances, and performing gardening 
and home maintenance tasks, among other things.  The veteran 
stated that his low back pain is almost constant, radiating 
into his hips and legs, and that he takes 600 milligrams of 
ibuprofen per day to relieve it, while also using a vibrator 
and heating pad on his back, as well as wearing a lift in his 
right shoe.  He stated that at work, his maximum lifting 
weight is 50 pounds, he climbs ladders up to six feet high, 
he is on his feet 60 percent of the time, he spends a lot of 
time either squatting or lying on his back, he must 
frequently bend over and also has to lie on his side on 
occasion.  He also commented that he has fatigability and a 
slight loss of coordination.

At the April 2001 VA examination, the examiner noted the 
following objective findings concerning the veteran:  (1) he 
was in no acute distress; (2) he walked with a slight right 
limp, but his posture, gait, station and carriage were 
otherwise normal; (3) there were pain complaints at 20 
degrees straight leg raising right, at 15 degrees straight 
leg raising left, and at 40 degrees flexion, abduction, and 
external rotation for both right and left; (4) back range of 
motion testing for both passive and active was flexion 70 
degrees, hyperextension 25 degrees, rotation right and left 
at 20 degrees, and abduction right and left at 25 degrees; 
(5) no back tenderness or deformity except as specified; and 
(6) no extremity atrophy.  The examiner observed that the 
veteran grimaced and complained of pain in all extremes of 
back motion, of low back pain when walking on tiptoes, and of 
knee pain when squatting.  Neurological evaluation revealed 
deep and superficial pain in the lower extremity, but normal 
position and vibration sense, muscle strength, and ankle and 
knee jerk testing.  The examiner also conducted a DeLuca 
assessment, finding that:  (1) pain significantly limits 
functional ability; (2) there is limitation of motion due to 
pain on use; (3) the degree of additional range of motion 
loss due to pain on use is approximately 20 percent; and (4) 
there is fatigability and loss of coordination.  The 
concluding diagnosis was degenerative arthritis of the 
lumbosacral spine.  

The veteran's April 2001 VA examination included a new 
lumbosacral spine x-ray; the report noted findings of:  (1) 
five lumbar-type vertebral bodies with sacralization of L5 on 
the right; (2) spurring at L2-L3 on the left, at L3-L4 
anteriorly and on the right retrolisthesis of L4 on L5; (3) 
narrowing of L5 on S1; and (4) pseudoarthrosis at L5-S1 on 
the right.  The radiologist stated that he compared these 
results with the February 2000 VA x-ray findings and noticed 
no significant changes. 

In May 2001, after considering the veteran's additional 
private treatment records, the April 2001 VA examination 
report and the April 2001 x-ray results, the RO increased the 
veteran's disability rating to 40 percent, effective from 
August 1999.  This rating is now the focus of the current 
appeal before the Board.

Disability of the musculoskeletal system is primarily the 
inability, because of damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray anatomical damage and 
functional loss with respect to all of these elements.  The 
functional loss may be because of:  (1) the absence of part 
or all of the necessary bones, joints and muscles or 
associated structures; (2) deformity, adhesions, defective 
innervation or other pathology; or (3) pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (2001); see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable or maligned joints, 
resulting from a healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. 
§ 4.59 (2001).  The factors involved in evaluating and rating 
joint disabilities include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
and pain on movement.  See 38 C.F.R. § 4.45 (2001).

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases where 
functional loss because of pain or weakness is demonstrated, 
and pain or weakness on use is not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001); DeLuca, 8 Vet. App. at 204-07.   

The veteran is currently rated at 40 percent for his low back 
disability under Diagnostic Code (DC) 5292-5293.  See 
38 C.F.R. § 4.71a (2001).  DC 5292 sets forth the criteria 
for evaluating limitation of motion of the lumbar spine.  A 
40 percent rating is the highest rating available under DC 
5292.  A 40 percent is also the highest rating available 
under other potentially applicable DCs, including DC 5294 
(sacro-iliac injury) and DC 5295 (lumbosacral strain).  The 
Board notes that a rating in excess of 40 percent is 
available when there is complete bony fixation (ankylosis) of 
the spine (DC 5286), unfavorable ankylosis of the lumbar 
spine (DC 5289), or residuals of a fractured vertebra (DC 
5285).  Id.  However, because there is no evidence before the 
Board of fractured vertebrae, complete bony fixation of the 
spine, or ankylosis of the lumbar spine, the Board finds that 
DC 5285, DC 5286 and DC 5289 are not for application.  

Therefore, the applicable diagnostic code for the veteran to 
receive a rating in excess of 40 percent is DC 5293, which 
rates intervertebral disc syndrome.  DC 5293 assigns a 60 
percent rating, the maximum available, to cases of pronounced 
intervertebral disc syndrome, where there are persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a (2001). 

A review of the record reveals that the veteran does not have 
the symptomatology required for a 60 percent rating under DC 
5293.  The February 2000 and April 2001 VA examinations noted 
neurological findings of deep and superficial lower extremity 
pain, but also documented normal position and vibration 
sense, normal muscle strength, and normal ankle and knee jerk 
testing.  The Board notes that the veteran's private 
physician, Dr. Goodall, diagnosed symptoms of right-sided 
radiculopathy in November 2000.  However, in the absence of 
symptoms compatible with more pronounced symptoms, such as 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings, including findings of little 
intermittent relief from that level of disability, the Board 
concludes that the veteran's low back injury with 
degenerative arthritis, lumbosacral spine, more nearly 
approximates the currently assigned 40 percent rating under 
DC 5293.  See 38 C.F.R. § 4.7 (2001).

The Board must also consider the possibility of entitlement 
to a rating in excess of 40 percent in light of the veterans' 
complaints of pain and weakness.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  It is clear from the record that the 
veteran suffers from pain associated with his low back 
disability.  The Board notes that the veteran has complained 
that prolonged walking, bending over, lifting items above his 
head and driving, among other things, aggravate his pain.  
Further, medical records reflect that the veteran has some 
loss of range of motion of the lumbar spine.  For example, 
the April 2001 VA examination revealed that the veteran's 
spine had flexion to 70 degrees and hyperextension to 25 
degrees, and that the veteran was unable to walk on his toes 
without pain.  Additionally, February 2000 and April 2001 x-
ray tests have also revealed degenerative changes in the 
lumbar spine.  While recognizing these findings, however, the 
Board notes that the record does not demonstrate any 
resulting additional functional loss due to pain, weakness, 
incoordination or fatigue to more nearly approximate the 
criteria for a higher rating under DC 5293.  See 38 C.F.R. 
§§ 4.7, 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOGCPREC 36-97.  Moreover, the Board finds that the 
currently assigned 40 percent rating adequately contemplates 
the veteran's complaints of pain and weakness, and limitation 
of activities. 

Finally, the Board has considered whether the veteran may be 
entitled to a separate rating for arthritis, as there is a 
diagnosis of degenerative arthrosis of the lumbar spine.  
However, as the veteran is currently rated under DC 5293, 
which involves limitation of motion, see VAOPGCPREC 36-97, 
there is no basis to assign a separate rating for arthritis.  
See VAOPGCPREC 9-98.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  See 38 C.F.R. § 3.321(b)(1) 
(2001).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board acknowledges the veteran's assertions, as 
documented in the claims file, that his disability affects 
his ability to perform his job and to participate in many 
other activities.  The Board recognizes that the veteran's 
condition affects both his ability to work and his way of 
life, but finds that the veteran has already been 
appropriately compensated for this level of disability in 
relation to his earning capacity, by the 40 percent 
disability rating already awarded him in the May 2001 rating 
decision.  The Board also finds that, in accordance with the 
requirements of 38 C.F.R. § 4.1, the veteran's disability has 
also been fully considered in light of its complete history.

In this case, while the Board notes the veteran's contentions 
that his ability to work is affected by his injury, there has 
been no showing that the veteran's low back injury with 
degenerative arthritis, lumbosacral spine, has:  (1) caused 
marked interference with his employment beyond the 
interference contemplated in the currently assigned 40 
percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggestive of an unusual disability picture, including 
objective findings on examination, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1 (2001); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's low back 
injury with degenerative arthritis, lumbosacral spine, 
including the current clinical manifestations of this 
disability and its effect on earning capacity.  See 38 C.F.R. 
§§  4.1, 4.2, 4.10, 4.41 (2001).  The Board finds that the 
preponderance of the evidence is against the claim; 
therefore, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a low back injury with 
degenerative arthritis, lumbosacral spine, currently rated as 
40 percent disabling, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

